Opinion
PER CURIAM.
We grant the petition for writ of certio-rari, quash the order dismissing appellant’s appeal and remand this cause for further proceedings on the authority of Trans-Continental Finance Corp. v. Baxter, 402 So.2d 1289 (Fla. 5th DCA 1981). There is considerable confusion in the record as to the status of the appeal at the time it was dismissed. It appears that dismissal was ordered before the appellant had an opportunity to prepare a record or to demonstrate that he could prosecute the appeal with the limited record available. See, e.g., Fla.R.App.P. 9.200(f)(2). The action we take at this time is without prejudice to the trial court to take appropriate action, including dismissal, should appellant fail to prosecute his appeal upon remand in accord with the Rules of Appellate Procedure.
DOWNEY, ANSTEAD and GUNTHER, JJ., concur.